 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      DANIEL CORTES GENE,                                 Case No. 1:05-cv-01359-EPG
 9
                             Petitioner,                  ORDER DIRECTING THE CLERK OF
10    v.                                                  COURT TO CLOSE CASE

11    CORINNE CORTES,                                     (ECF Nos. 70, 72, 73)

12                           Respondent.

13

14          On April 27, 2016, pursuant to the request of the parties, the Court agreed to retain

15    jurisdiction over this matter until March 31, 2018, to accommodate issues with regard to the

16    parties’ youngest daughter. (ECF No. 70.) Because the date through which the Court agreed to

17    maintain jurisdiction has long passed, and the reason for retaining jurisdiction and keeping this

18    case open is no longer applicable, the Court directed the parties to submit a joint statement

19    informing the Court of their positions regarding whether the case may now be closed. (ECF

20    No. 72.) The parties have filed their joint statement confirming that the case may now be

21    closed. (ECF No. 73.) Accordingly, the Clerk of the Court is respectfully directed to CLOSE

22    this case.

23
     IT IS SO ORDERED.
24

25     Dated:      October 3, 2019                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
